Case 1:08-cV-01034-AT Document 663 Filed 11/20/18 Page 1 of 2

BELDOCK LE\/lNE & |-|OFFMAN l_LF>
99 PARK AVENL_JE, PH/E€TH FLOOR

NEW YORK, N.Y. |OO|6

CYNTH|A ROLL|NGS

~JONATHAN MOORE

JONATHAN K. POLLACK

HENRY A. DLUGACZ

STEPHEN J. BLUMERT

MARC A. CANNAN

DAV|D B. RANK|N

LUNA DROUB|

MYRON BELDOCK (|929-20|61
LAWRENCE S. LEV|NE (|934-2004)
ELL|OT L. HOFFMAN llSZS-ZO|S)

TELZ 12l21 490»0400
FAXZ (2|2) 277-5880
WEBS|TE: b|hny.com

November 20, 2018

VIA EMAIL & HAND DELIVERY
Hon. Analisa Torres

United States District Court

Southern District of New York

500 Pearl Street

New York, NY 10007

Re: Floyd v. City of New York, 08 Civ. 1034 (AT)

Dear Judge Torres:

COUNSEL
BRUCE E. TRAUNER
PETER 5. MATOR|N
KAREN l.. D|PPOLD
JEFFREY A. GREENBERG
MARJORY D` FlELDS
EM|LY JANE GOODMAN
lJU$TICE, NYS SUPREME COURT, RET.)
FRANK HANDELMAN

REF:

WR|TER'S D|RECT D|ALZ

On behalf of the Plaintiffs in Floyd, I write to seek clarification of the Order you issued
today regarding the Facilitator’s Recommendation No. l that the Court order the NYPD “to
develop a program for systematically receiving, assessing, and acting on information regarding
adverse findings on the conduct of police officers involving illegal stops or illegal trespass
enforcements.” (Dkt. No. 662, p. 2). To implement this recommendation the Court has ordered
the NYPD to consult with the Monitor in submitting a plan to implement your order. (Id.)

Throughout the remedial phase of this litigation, the Plaintiffs in Floya’, Ligon and Davis
have worked closely with both the NYPD and the Monitor and his staff to develop plans and
programs to remedy years of unconstitutional behavior by the NYPD with regard to investigative
encounters, including stop, question and frisks and trespass enforcements. Your most recent
Order inadvertently, We believe, omits the Plaintiffs from the process of contributing to the
development of a program to implement the Facilitator’s Recommendation No. l. We would
therefore request that you amend your November 20th Order to include the Plaintiffs in the
process of developing remedies to implement Facilitator’s Recommendation No. l.

If the Court intended to exclude the Plaintiffs from this process we would request leave to

submit further briefing on this issue.

NY: 772898-1

Case 1:08-cV-01034-AT Document 663 Filed 11/20/18 Page 2 of 2

Respectfully submitted, /.

. ..--:Vohathan C. Moore

BELDOCK LE\/lNE & HOFFMAN LLP

Cc: All Counsel (Via ECF)

